Citation Nr: 1020130	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-02 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lower back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1981 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In July 2009 the Board remanded the issue for further 
development.  The requested development has been completed 
and the Board now continues with its review of the appeal.  


FINDINGS OF FACT

The competent medical evidence of record does not associate 
the Veteran's lower back disorder with his active service.


CONCLUSION OF LAW

A lower back disability was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify set out above was satisfied by way 
of a letter sent to the Veteran in December 2005 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In July 2009, the notification pursuant to Dingess was sent 
to the Veteran.  Although the notice letter postdated the 
initial adjudication, the claim was subsequently 
readjudicated and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained private treatment 
records dated from April 1989 to January 1991.  The Veteran 
was afforded VA compensation and pension (C&P) examinations 
in March 2006 and January 2008.  Significantly, neither the 
Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's 
duty to assist the Veteran in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131, 1137; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, where a Veteran served 90 days or more, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of service, such 
diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service. This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1131, 1133; 38 C.F.R. §§ 3.307, 
3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service induction examination did not note any 
back problems.  Service treatment records reveal that the 
Veteran complained of pain in the center of his back in 
September 1983.  In February 1984 the Veteran injured his 
back when lifting a heavy object.  Records in April 1985 
indicate the Veteran had back pain which was noted to be 
improving.  In May 1985 the Veteran was noted to have a 
history of recurrent upper back pain.  The Veteran complained 
of lower back pain.  He stated the pain was getting better 
but was still painful.  He reported that the injury was 
caused by lifting a trailor off of a truck.  In June 1985 the 
Veteran continued to complain of lower back pain due to 
lifting.  He denied having pain in his lower extremities.  
His pelvis tilted to the left side.

In April 1989 the Veteran had an examination for work.  He 
indicated that lifting, carrying, walking, and standing are 
affected by his pain.  He was diagnosed with chronic 
lumbosacral disease.  The Veteran was able to walk or stand 
for four hours during a work day, and only one hour without 
interruption.  

The Veteran reported falling on his back at work in March 
1990.  He did not return to work after the fall until January 
1991.  A private doctor conducted an examination in January 
1991.  Upon examination the doctor could not find objective 
evidence of pain and stated that he was surprised the Veteran 
was off work for such a long time.  The doctor stated that 
the Veteran had full recovery and no permanent impairment.  

The Veteran's work history is significant for physical jobs 
which included standing, walking, and heavy lifting.

Beginning in 2005, The Veteran received regular treatment for 
lower back pain.  He has been diagnosed with chronic lower 
back pain, degenerative joint disease, and probable 
lubmosacral disc derangement.

The Veteran was afforded a VA examination in March 2006.  He 
indicated that he had pain radiating to his lower 
extremities.  He did not have bowel or bladder incontinence.  
The Veteran reported not working in three years due to his 
back and substance abuse.  The examiner indicated that the 
Veteran could not lift more than 10 to 15 pounds, stand 
longer than 15 minutes, sit longer than 15 minutes, had 
difficulty getting in and out of a vehicle, had sleep 
disturbance, could walk less than a block, could not 
exercise, and had difficulty with stairs and dressing.  

The Veteran indicated that his daily pain was an 8 out of 10 
with flare ups at a 10 out of 10.  Flare ups lasted a few 
minutes until rest or medicine took effect.  The Veteran had 
an impaired gait, spasms, and tenderness.  The Veteran's 
range of motion was reduced and painful, but was not 
additionally reduced by  pain, weakness, lack of endurance, 
or incoordination following repetitive use.  The Veteran was 
diagnosed with degenerative joint disease of the lumbar 
spine.

The Veteran was given another VA examination in January 2008.  
The examiner reviewed the claims file.  The Veteran reported 
intermittent, daily pain in his lower back that ranged from a 
6 out of 10 to a 10 out of 10 every day.  He also reported 
intermittent calf numbness bilaterally.  The Veteran did not 
report flare ups.  The Veteran had decreased range of motion 
but no bladder or bowel incontinence.  The Veteran did not 
have any incapacitating episodes.  

The examiner diagnosed the Veteran with lumbar disc disease, 
lumbar joint disease, and sciatica symptoms in both lower 
extremities.  The examiner was of the opinion that the lumbar 
degenerative joint disease was less likely as not caused by 
the Veteran's active service because it was not found on 
testing when the Veteran was in the service and was not found 
until years after the Veteran separated from active service.  
Lumbar disc disease was also less likely as not caused by the 
Veteran's active service because it was not found until years 
after the Veteran separated from service.  Further, the 
Veteran's sciatica symptoms were less likely as not caused by 
active service because there was no evidence of the 
conditions in service.

The Veteran contends that his current back disorder was 
caused by an injury in service and aggravated by a post 
service fall.  His wife stated that he injured his back in 
service and aggravated that injury in a post-service fall.

In light of the evidence the Veteran is not entitled to 
service connection for a lower back disorder.  The Veteran 
has been diagnosed with a back disorder.  There is evidence 
that he injured his back in service.  However there is no 
evidence, besides the Veteran's own statements, and those 
statements made by his wife, that his current disorder is 
related to his active service.

The Veteran reports that he injured his back in service and 
that this condition was aggravated when he fell at work in 
1990.  He contends that he has had regular pain.  The Veteran 
is competent to report that he has back pain as the symptoms 
are readily observable to him.  In fact, the Federal Circuit 
has specifically held that this type of symptom is capable of 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  However, he is not competent to render a 
diagnosis without specialized training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As there is no 
indication the Veteran or his wife have received any such 
training, their opinion that his in-service back injury was 
aggravated by his post-service fall, is not sufficient to 
grant service connection.

The January 2008 VA examiner stated that it was less likely 
than not that the Veteran's back disorders were related to 
his active service because there was no evidence of the 
specific disorders in service and the disorders were not 
identified until many years after the Veteran separated from 
service.  The examiner's opinion is reasonable and well 
supported.  The Veteran sought treatment for back pain in 
service, however there is no evidence of treatment after 
service prior to 1989.  Even after the Veteran fell in 1990, 
there are no treatment records between 1991 and 2005 which 
reveal treatment for a back disability.  As the Veteran's 
back disorder is not associated with his active service, the 
Veteran is not entitled to service connection.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for a low back disorder, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lower back 
disability.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


